DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A fly-by-wire (FBW) flight control system for a rotorcraft, comprising: a rotorcraft flight control computer (FCC) performing a series of control laws, the control laws operable to establish a roll-neutral orientation and increase altitude of the rotorcraft by: receiving a non-neutral sensed roll orientation and smoothly transitioning the roll orientation from the non-neutral sensed roll orientation to the roll-neutral orientation; and wherein smoothly transitioning the roll orientation from the non-neutral roll orientation to the roll-neutral orientation includes filtering an initial roll angle value and a desired neutral roll angle value through a lag filter to establish a roll target and generating a roll command based upon the roll target and based upon a feedback signal. A method comprising: operating a rotorcraft in a first operating condition under the control of a flight control computer (FCC); transitioning the rotorcraft to a second operating condition under the control of the FCC, wherein the second operating condition comprises placing the rotorcraft in a roll-neutral attitude with increasing altitude; and
 wherein transitioning to a second operating condition includes (i) determining from a sensed roll angle and a desired roll angle a roll target, and (ii) based upon feedback from the rotorcraft and the roll target, establishing a roll command to achieve the roll-neutral attitude; and (i) linearly ramping the roll target from the sensed roll angle to the desired roll angle, or (ii) providing a fixed rate of change in roll attitude from the sensed roll angle to the desired roll angle. A rotorcraft configured for fly-by-wire (FBW) flight, the rotorcraft comprising: a power train coupled to a body, the power train comprising a power source and a drive shaft coupled to the power source; a rotor system coupled to the power train and comprising a plurality of rotor blades; a flight control system (FCS) operable to change at least one operating condition of the rotor system; a flight control computer (FCC) in electrical communication between the FCS and configured to establish a roll-neutral orientation and increase altitude of the rotorcraft by: receiving a non-neutral sensed roll orientation and smoothly transitioning the roll orientation from the non-neutral sensed roll orientation to the roll-neutral orientation; and wherein smoothly transitioning the roll orientation from the non-neutral roll orientation to the roll-neutral orientation comprises (i) linearly ramping a roll target from an initial value to a desired value over a specified period of time, or (ii) providing a fixed rate of change in roll attitude from an initial value to a desired value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3664